Case: 21-10925       Document: 00516503887           Page: 1      Date Filed: 10/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             October 11, 2022
                                    No. 21-10925
                                                                               Lyle W. Cayce
                                  Summary Calendar
                                                                                    Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Simon Galarza,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:21-CR-107-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          The Federal Public Defender appointed to represent Simon Galarza
   has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
   738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Galarza
   has not filed a response. We have reviewed counsel’s brief and relevant por-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10925     Document: 00516503887          Page: 2   Date Filed: 10/11/2022




                                   No. 21-10925


   tions of the record. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, the motion
   to withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2